UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended February 28, 2014 or rTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 333-175483 China Xuefeng Environmental Engineering Inc. (Exact name of registrant as specified in its charter) Nevada 99-0364975 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No. C214. Fitting Integration Building, Fazhan Road to Sugian Gate Section Jiangsu Province, China (Address of principal executive offices) (Zip Code) +86 (527) 8437-0508 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of April 17, 2014, there were 55,200,000 outstanding shares of common stock of the registrant, par value $.001 per share. CHINA XUEFENG ENVIRONMENTAL ENGINEERING INC. QUARTERLY REPORT ON FORM 10-Q February 28, 2014 TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Page Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 37 Item 4. Controls and Procedures. 37 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 38 Item 1A. Risk Factors. 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 38 Item 3. Defaults Upon Senior Securities. 38 Item 4. Mine Safety Disclosures. 38 Item 5. Other Information. 38 Item 6. Exhibits. 38 Signatures 39 CERTAIN USAGE OF TERMS Except as otherwise indicated by the context, references in this report to “we,” “us,” “our,” “our Company,” or “the Company” are to the combined business of China Xuefeng Environmental Engineering Inc. (formerly known as NYC Moda Inc.). CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “anticipate,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Quarterly Report on Form 10-Q and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the Quarterly Report on Form 10-Q. All subsequent written and oral forward-looking statements concerning other matters addressed in this Quarterly Report on Form 10-Q and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Quarterly Report on Form 10-Q. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. PART I—FINANCIAL INFORMATION Item 1. Financial Statements. CHINA XUEFENG ENVIRONMENTAL ENGINEERING INC. AND SUBSIDIARIES Consolidated Financial Statements for the Three and Nine Months Ended February 28, 2014 and 2013 1 CHINA XUEFENG ENVIRONMENTAL ENGINEERING, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED FEBRUARY 28, 2 CONTENTS PAGE CONSOLIDATED FINANCIAL STATEMENTS: Consolidated Balance Sheets 3 Consolidated Statements of Income and Comprehensive Income 5 Consolidated Statement of Changes in Stockholders’ Equity 7 Consolidated Statements of Cash Flows 8 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 9 2 CHINA XUEFENG ENVIRONMENTAL ENGINEERING INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (IN U.S.$) February 28, May 31, ASSETS (Unaudited) Current assets: Cash $ $ Prepaid expenses Deferred income taxes Total current assets Fixed assets, net Other assets: Prepayment for acquisition of land use right TOTAL ASSETS $ $ See accompanying notes to the consolidated financial statements. 3 CHINA XUEFENG ENVIRONMENTAL ENGINEERING INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (IN U.S.$) February 28, May, 31 LIABILITIES AND STOCKHOLDERS’ EQUITY (Unaudited) Current liabilities: Deferred revenue $ $ Taxes payable Loan from stockholders Accrued liabilities and other payables Total current liabilities Stockholders’ equity: Common stock, $0.001 par value per share,75,000,000 shares authorized; 55,200,000 shares issuedand outstanding as of February 28, 2014 and May 31, 2013 Additional paid-in capital Statutory reserve fund Retained earnings Other comprehensive income Stockholders’ equity before noncontrolling interests Noncontrolling interests Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to the consolidated financial statements. 4 CHINA XUEFENG ENVIRONMENTAL ENGINEERING INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED FEBRUARY 28, 2(UNAUDITED, IN U.S.$) Three Months Ended February 28, Nine Months Ended February 28, 　 　2014 　 Revenue $ Cost of revenue ) Gross profit Operating expenses Selling and marketing General and administrative Total operating expenses Income from operations Interest income Income before provision for income taxes Provision for income taxes See accompanying notes to the consolidated financial statements. 5 CHINA XUEFENG ENVIRONMENTAL ENGINEERING INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED FEBRUARY 28, 2(UNAUDITED, IN U.S.$) Three Months Ended February 28, Nine Months Ended February 28, Net income Noncontrolling interests Net income attributable to common stockholders $ $ $ Earnings per common share, basic and diluted $ $ $ Weighted average shares outstanding, basic and diluted Comprehensive Income: Net Income $ $ $ Foreign currency translation adjustment Comprehensive income Comprehensive income attributable to noncontrolling interests Net Comprehensive income attributable to commonstockholders $ $ $ See accompanying notes to the consolidated financial statements. 6 CHINA XUEFENG ENVIRONMENTAL ENGINEERING INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED FEBRUARY 28, 2014 (UNAUDITED, IN U.S.$) Common Stock Additional Paid-in Capital Statutory Reserve Fund Retained Earnings Other Comprehensive Income Noncontrolling Interests Total Balance, May 31, 2013 $ Net income - Appropriation to statutoryreserve - - ) - - - Foreign currencytranslation adjustment - Balance, February 28, 2014 $ See accompanying notes to the consolidated financial statements. 7 CHINA XUEFENG ENVIRONMENTAL ENGINEERING INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED FEBRUARY 28, 2(UNAUDITED, IN U.S. $) Nine Months Ended February 28, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Decrease (increase) in deferred income taxes ) Changes in operating assets and liabilities: (Increase) in prepaid expenses ) ) Increase in deferred revenue (Decrease) increase in income taxes payable ) Increase (decrease) in accrued liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchase of equipment ) ) Cash flows from financing activities: Repayment of stockholder loan - ) Proceeds from stockholder loan Net cash provided by financing activities Effect of exchange rate changes on cash Net change in cash Cash, beginning Cash, end $ $ Supplemental disclosure of cash flow information Cash paid for interest $
